J-S04005-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

MARIE ANN RHINEHART,

                            Appellant               No. 1095 MDA 2014


             Appeal from the Judgment of Sentence June 16, 2014
               In the Court of Common Pleas of Lycoming County
              Criminal Division at No(s): CP-41-CR-0000865-2013


BEFORE: BOWES, ALLEN, and STRASSBURGER,* JJ.

MEMORANDUM BY BOWES, J.:                          FILED JANUARY 28, 2015

       Marie Ann Rhinehart appeals from the judgment of sentence of three

years probation that was imposed after she was convicted at a nonjury trial

of endangering the welfare of a child, possession of drug paraphernalia, and

possession of a small amount of marijuana. We reject Appellant’s challenge

to the sufficiency of the evidence supporting her conviction of endangering

the welfare of a child, and we affirm.

       The trial court set forth the evidence that supported its determination

that Appellant endangered the welfare of her one-year-old grandson, whom

she was babysitting, and we adopt its recitation for purposes of our appeal:


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S04005-15


             On April 30, 2013, police were dispatched to 111
       Underwood Street in the borough of Jersey Shore. When the
       police arrived, Tonya Chambers [who is the half sister of
       Appellant’s daughter Dakota Chambers] informed them that
       Appellant was supposed to be watching [her grandson, who was]
       Dakota Chambers’ one-year old baby, but the baby was crawling
       around unattended while Appellant and the other occupants of
       the residence were in Appellant’s bedroom smoking bath salts.[1]

             The baby and the other occupants stayed downstairs with
       Officer Brian Fioretti. Officer Fioretti noticed that the baby’s
       diaper was badly soiled with both urine and feces, so he had the
       other female occupant change the baby’s diaper.

             Chief Shawn Hummer and Appellant went upstairs.
       Appellant told Chief Hummer that “Tonya Chambers is bipolar
       and she doesn’t know what she’s talking about.” Nevertheless,
       Appellant gave the police permission to search her residence,
       because “she had nothing to hide.”

             Five tubes for smoking narcotics were found in the
       headboard or on the bed in Appellant’s bedroom. A wooden box,
       which contained a blue pipe and a multicolored pipe for smoking
       narcotics, was hanging on the bedroom wall. Three opened and
       empty containers of “crystal bubbly” bath salts were found in a
       garbage can in the bedroom. Two additional tubes for smoking
____________________________________________


1
     According to the website of the Drug Enforcement Agency (“DEA”),
www.dea.gov, the drug with the street name of bath salts is a designer
cathinone, i.e., a synthetic stimulant.        Mephedrone and methylene-
dioxypyrovalerone are two of the designer cathinones most commonly found
in bath salts. The stimulant chemicals in question are derivatives of a
central nervous system stimulant found naturally in the khat plant. The DEA
issued an order controlling the stimulants in bath salts so that the chemicals
in question are now designated as Schedule I controlled substances. The
effects of ingestion of bath salts are extreme and include paranoia, agitation,
irritability, dizziness, depression, violent behavior, confusion, suicidal
thoughts, delusions, psychosis, increased heart rate, hypertension, chest
pain, heart attacks, seizures, panic attacks, reduced motor control, and
impaired mental acuity.            See also http://www.drugfree.org/drug-
guide/bath-salts.




                                           -2-
J-S04005-15


      narcotics, a straw, a plastic baggie, and three small containers
      were found in Appellant’s pocketbook. Appellant admitted that
      the items found in the pocketbook were hers, including a small
      amount of marijuana.

Trial Court Opinion, 8/13/14, at 1-2. Police noticed that Appellant appeared

to be under the influence of a controlled substance, and the baby was placed

in protective care until his mother returned to the area.

      Appellant was charged with endangering the welfare of a child,

possession of a small amount of marijuana and possession of drug

paraphernalia. She was found guilty of those offenses following a March 7,

2014 bench trial.         This appeal followed imposition of the three-year

probationary sentence. On appeal, Appellant raises a single contention:

      I. Whether there was sufficient evidence adduced at trial to
      sustain a conviction for endangering the welfare of a child, as
      the commonwealth was unable to establish the factual predicate
      that [Appellant] knowingly violated a duty of care, protection or
      support, as there was no evidence that the bath salts were
      utilized by the Appellant.

Appellant’s brief at 4.

      At the outset, we set forth the applicable standard of review of this

claim:

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for
      that of the fact-finder. In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant's guilt may be resolved by the fact-finder unless the

                                      -3-
J-S04005-15


         evidence is so weak and inconclusive that as a matter of law no
         probability of fact may be drawn from the combined
         circumstances. The Commonwealth may sustain its burden of
         proving every element of the crime beyond a reasonable doubt
         by means of wholly circumstantial evidence. Moreover, in
         applying the above test, the entire record must be evaluated and
         all evidence actually received must be considered. Finally, the
         trier of fact while passing upon the credibility of witnesses and
         the weight of the evidence produced, is free to believe all, part
         or none of the evidence.

Commonwealth v. Vargas, 2014 WL 7447678, 7-8 (Pa.Super. 2014) (en

banc) (citation omitted).

         The offense of endangering the welfare of children is defined, in

pertinent part, as follows: “(1) A parent, guardian or other person

supervising the welfare of a child under 18 years of age, or a person that

employs or supervises such a person, commits an offense if he knowingly

endangers the welfare of the child by violating a duty of care, protection or

support.” 18 Pa.C.S. § 4304(1). In this case, Appellant does not contest

that she was supervising the welfare of a child under eighteen years of age

nor does she challenge that, if she consumed bath salts, such consumption

would violate a duty of care, protection or support that she owed such child.

Appellant’s sole position is that there was no proof that she ingested bath

salts.

         The trial court “found beyond a reasonable doubt that [Tonya]

Chambers walked into Appellant’s bedroom and saw Appellant getting high.”

Trial Court Opinion, 8/13/14, at 3. See N.T. Trial, 3/7/14, at 8. The trial

court further observed that Ms. Chamber’s testimony was corroborated by

                                       -4-
J-S04005-15


physical evidence contained in the house, including paraphernalia used to

consume drugs and three empty containers of bath salts.          Additionally,

police observed behavior that indicated that Appellant was under the

influence of a controlled substance.   Thus, while there were no bath salts

found in Appellant’s residence, the evidence was sufficient to prove that she

ingested that substance. As the trial court also noted, the baby was mobile

and could have accidentally ingested the dangerous substance in question.

Hence, we do not find the evidence so weak and inconclusive that, as a

matter of law, there is no probability to be drawn from all the circumstances

that Appellant ingested bath salts.    There was both an eyewitness and

corroborative physical evidence establishing that, beyond a reasonable

doubt, Appellant consumed bath salts while her grandson was under her

care. Thus, we reject Appellant’s challenge to the sufficiency of the evidence

and affirm.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/2015




                                    -5-
                                                                             Circulated 01/13/2015 01:43 PM




         IN THE COURT OF COMMON PLEAS OF LYCOMING COUNTY, PENNSYLVANIA



COMMONWEALTH                                         No. CR-865-2013

   VS.                                                                                                (-
                                                                                               ,;
                                                                                              ..
                                                                                                     -<
                                                                                         -=          0
                                                                                              ~
                                                                                                     0
MARIE RIllNEHART,                                                                       ,:"          ;:,:
     Appellant                                       1925(a) Opinion                                 :z: 1'1
                                                                                        Lv          G:>r
                                                                                        -0
                                                                                        3:
                                                                                                    om
                                                                                                    0°
                          OPINION IN SUPPORT OF ORDER                     IN                                                                     Circulated 01/13/2015 01:43 PM




Nevertheless, Appellant gave the police pennission to search her residence, because "she had

nothing to hide."

               Five tnbes for smoking narcotics were found in the headboard or on the bed in

Appellant's bedroom. A wooden box, which contained a blue pipe and a multicolored pipe

for smoking narcotics, was hanging on the bedroom wall. Three opened and empty

containers of "crystal bubbly" bath salts were found in a garbage can in the bedroom. Two

additional tnbes for smoking narcotics, a straw, a plastic baggie, and three small containers

were found in Appellant's pocketbook. Appellant admitted that the items found in the

pocketbook were hers, including a small amount of marijuana.

               Both Chief Hummer and Captain Martin Jeirles noticed that Appellant's

speech was slow and her movements were lethargic, which led them to believe that she was

under the influence of controlled substances.

               Children and Youth Services were called and the baby was removed from the

residence. The baby stayed with another relative until his mother retnrned from Altoona.

               Appellant was charged with endangering the welfare of children, possession of

a small amount of marijuana, and possession of drug paraphernalia. Appellant waived her

right to a jUly trial on February 11,2014, and a bench trial was held on March 7, 2014. At

trial, Appellant conceded her guilt with respect to the drug paraphernalia and small amount of

marijuana, but she contested the charge of endangering the welfare of children. The court

found Appellant guilty of all the charges.

               On June 16,2014, the cOUli sentenced Appellant to three years' probation.

               Appellant filed a notice of appeal on July I, 2014. The sole issue asserted on


                                                                                                2
                                                                     Circulated 01/13/2015 01:43 PM




appeal is that her conviction for endangering the welfare of children was not supported by

sufficient evidence, because the Commonwealth did not establish that Appellant knowingly

violated a duty of care, protection or supp0l1, as there was no evidence presented that the bath

salts were snorted or smoked.

                When reviewing a challenge to the sufficiency of the evidence, the court must

determine whether, viewing the evidence and all reasonable inferences that can be drawn

from the evidence in the light most favorable to the Commonwealth as the verdict winner, the

evidence is sufficient to enable the fact-finder to find every element ofthe crime beyond a

reasonable doubt. Commonwealth v. Nypaver, 69 A.3d 708, 714 (Pa. Super. 2013).

                A parent, guardian or other person supervising the welfare of a child less than

18 years of age commits an offense if he knowingly endangers the welfare of the child by

violating a duty of care, protection or supp0l1. 18 Pa.C.S.A. §4304(a)(l).

                Appellant readily admitted that she was responsible for caring for the baby

while the child's mother, Dakota Chambers, went to Altoona to take care of some legal

business. Trial Transcript (T.T.), March 7, 2014, at 37. Appellant contends, however, that

the evidence was insufficient to establish that she had snorted or smoked bath salts. The court

cannot agree.

                The court did not hesitate in concluding that Appellant had smoked bath salts

on the date in question. Although the court believed that there was some exaggeration by

both Tonya Chambers and Appellant and it did not accept Ms. Chambers' testimony that the

child was left alone downstairs, the court found beyond a reasonable doubt that Ms.

Chambers walked into Appellant's bedroom and saw Appellant getting high. T.T., at 56. Ms.


                                                                                                3
                                                                      Circulated 01/13/2015 01:43 PM




Chambers credibly testified that she walked into Appellant's bedroom and saw Appellant

smoking out of a metal tube. T.T., at 8, 14. Ms. Chambers testimony on this point was

corroborated by the tubes and bath salt containers that were found in Appellant's bedroom, as

well as the police officers' testimony that Appellant appeared to be under the influence of

controlled substances because her speech was slow and her movements were lethargic.

Officer Fioretti also testified that the child was able to crawl around and pull himself up to try

to get into items around the house. T.T., at 17. From the evidence presented and the

reasonable inferences that could be drawn from the evidence, the court reasonably concluded

that Appellant violated a duty of care, protection and support when she smoked bath salts

around the child, who was mobile and could have had access to the pipes or the bath salts.

T.T., at 57. The cOU1i can only imagine what would have happened if the child had

accidentally ingested some ofthe bath salts or any residue that could have been left in the

bath salt containers in the bedroom garbage can or if he had come in contact with a hot metal

tube or pipe.



DATE:                                                 By The Court,




                                                      Marc F. Lovecchio, Judge



cc:   ~cole Ippolito, Esquire (ADA)
        rKlrsten Gardner, Esquire (APD)
      J  Work file
      .,--Gary Weber, Esquire (Lycoming RepOlier)
         SUp€ciQLC.ourrtoriginal & I)